Citation Nr: 1717703	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for left knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1993 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran provided testimony at an October 2010 hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In service left knee complaints were acute and resolved.

2.  Current left knee disability was first manifest many years after service and is unrelated to service.

3.  Left knee disability is not caused or aggravated by a service connected disease or injury.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service, and a left knee disability is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A.  Duty to Notify

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Thus, the duty to notify has been met.

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), reports of post-service medical treatment, private medical records, and the reports of multiple VA examinations have been associated with the record.  In addition, an August 2016 VA addendum medical opinion has been obtained.  

On April 22, 2016 VA sent the Veteran a Duty to Assist development letter asking him to submit additional evidence to support his appeal for entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disability.  The Veteran has not submitted additional evidence.

In November 2010, May 2011, December 2013, and August 2015, the Board remanded this case for further development.  The August 2015 remand required the RO to take appropriate steps to request additional treatment records since 2005 from the Veteran, to obtain a supplemental medical opinion concerning service connection, aggravation, and secondary service connection.  In substantial compliance with the August 2015 Board remand, an addendum medical opinion was obtained, and a letter was sent to the Veteran requiring the submission of additional treatment records to fully develop his claim.  The Veteran did not respond.  Also in compliance with the August 2015 remand directives, a VA medical addendum opinion was obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.


II.  Service Connection Law and Regulations

The Veteran seeks service connection for his left knee disability.  As explained below, the Board finds that the Veteran is not entitled to service connection.

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran served on active duty from August 1993 to January 1995.  

The Veteran reports that while training in Boot Camp in 1993, he was hiking and fell down a hill, injuring both of his knees.  The medical evaluation board documents show that this incident occurred on September 23, 1993.  The right knee was injured more severely than the left.  

In January 1994, service treatment records indicate that the Veteran was later evaluated for left knee pain.  At the time, the Veteran reported that the pain had been present for two days.  Testing was negative for McMurray's test, Lachman's test, drawer test, patellofemoral grind, and crepitus.

In February 1994, the Veteran was seen for a physical therapy consult.  The physical therapist noted that the Veteran had reported left knee swelling with prolonged kneeling.  The therapist also noted that the Veteran had been having bilateral knee pain for three months, and there was no known injury.  The physical therapist's assessment was bilateral retropatellar pain syndrome (RPPS).

Later in February 1994, a doctor noted reports of left knee pain, but only with kneeling.  The X-Ray examination was interpreted as normal.   

In June 1994, the Veteran had a medical board examination.  In September 1994, the medical board found him unfit for duty due to internal derangement of the right knee.  The Veteran was medically discharged from the Marines due to his right knee disability.

In June 2005, the Veteran was pushing his son on a swing and his left knee gave out.  The Veteran was evaluated and was found to have a torn anterior cruciate ligament (ACL) in his left knee.  The Veteran had surgery on his left knee at the Denver VA Medical Center (VAMC) in June 2005.  

Also in June 2005, after the Veteran injured his left knee, he was seen at the Cheyenne VAMC orthopedic clinic.  The physician noted the in-service knee injuries, and added that the Veteran had made a "good recovery" from the in-service left knee injury.

An orthopedic surgeon from Wyoming Orthopedics and Sports Medicine provided a medical opinion in two letters in July 2008 concerning the etiology of the Veteran's left knee disability.  The surgeon opined, "As the patient's original injury occurred on active duty and was service connected, and because the VA had accomplished his original surgical procedure I do feel that he should fall under the VA for this to be accomplished."  The surgeon based his opinion on the Veteran's lay statements that both knees had first been injured during boot camp, as well as contemporaneous MRIs.

At a January 2011 VA medical examination, the doctor opined that there is insufficient evidence in the current medical record or the service medical record to support the claim that the left anterior cruciate ligament tear that occurred in 2005 was due to or aggravated by the injury that the Veteran had while in boot camp in 1993.  The January 2011 VA examination and subsequent June 2011 addendum were based on a full review of the STRs, finding the injury and subsequent treatment of the right knee injury is clearly documented.  The examiner also took into account the Veteran's statement that an orthopedist who performed ACL reconstruction opined that when the Veteran fell down the hill in boot camp, he likely had a partial tear of his left ACL.  That is why the Veteran completed the tear in 2005 with such a simple motion as stepping backwards to avoid his son's swing.    There is no documentation of an injury involving the left knee from the time in service until 2005.  In contrast, there is documentation of the right knee disability.  

The January 2014 addendum medical opinion further echoes these findings.  The doctor opined that there is no secondary service connection association between the service connected right knee condition and the left knee injury that occurred in 2005.  The doctor added that it is less likely than not that the service connected right knee condition aggravated the left knee.  The doctor considered the Veteran's history, including his lay statement that the left knee injury occurred while simply stepping out of the way of a child's swing in 2005, many years after service.  The doctor noted that the medical records indicate a torn ACL in June 2005, with no specific records relating to ongoing problems with the knees from the time of separation from service in 1994 to the next injury in 2005.

In an August 2016 VA addendum medical opinion, the doctor opined that the left knee disability is less likely than not related to service.  The doctor stated that his opinion regarding aggravation and secondary service connection was the same as previously noted in the June 2014 VA examination.  In reaching his conclusion, the doctor reviewed the claims file, reasoning that there is no service connection because the left knee injury did not manifest for almost ten years after the initial injury during boot camp.  He based his opinion on the medical evidence in the record as well as the Veteran's lay statements.  The examiner also noted that the statements attributed to various other doctors had not been made after reviewing the claims file.


IV.  Analysis

The Veteran contends that his current left knee condition is related to an in-service left knee injury suffered during boot camp.  The Veteran is competent to report that he injured his left knee in service and that he has experienced on-going  symptoms.  Here, the Veteran reports his left knee swelled up following his initial injury.  The Veteran also reports pain in his left knee and that it bothers him every day.

The Veteran is also competent to report his observations and relate what he was told by medical professionals.  Private medical records from July 2008 contain a medical opinion that injury to both knees was incurred in boot camp and the Veteran subsequently had further injuries to the left knee, which required him to eventually undergo surgery at the VAMC in Denver in July 2005.  

Here, the more probative evidence includes the August 2016 VA addendum medical opinion, January 2011 VA medical examination and June 2011 VA addendum, STRs, and post-service treatment records.  The August 2016 VA examiner factored in the Veteran's lay statements regarding his injury, including statements from his January 2011 VA examination regarding his left knee injury in boot camp.  The examiner also considered statements attributed to a local orthopedist indicating that the ACL was likely partially torn in service, and was fully torn in 2005, with subsequent aching on a daily basis following the accident in 2005.  The examiner also considered that the other medical evidence shows no complaints of a left knee disability for several years after service, and both VA and private medical records support this.  

The Board finds the August 2016 VA addendum opinion is entitled to greater probative weight.  The doctor reviewed the entire claims file, including STRs and post-service medical evidence, in finding it is less likely than not that the Veteran's left knee disability is related to or was aggravated by service.  The doctor also highlighted, "It is clear that both of these orthopedists have expressed their opinions without the benefit of reviewing the service treatment records."  The doctor further took notice that the VA orthopedic surgeon who initially saw the Veteran after his 2005 left knee injury noted the history of the in service left knee concerns, but also noted that the Veteran had made a good recovery.  The 2016 VA addendum opinion was thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  

The favorable medical opinions are less probative than the VA medical opinions because they are not based on a full review of the case file.  As noted above, the favorable medical opinions are of little value as it is clear they were made without considering the STRs.  

In addition, left knee arthritis was not "noted" during service.  38 C.F.R. § 3.303(b).  Service treatment records show that in January and February 1994, the Veteran was noted to have left knee swelling and was diagnosed with left knee retropatellar pain syndrome.  While the Board acknowledges the Veteran's history of left knee pain in conjunction with these STRs, the Board finds that the STRs do not show arthritis manifestation sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, when the knee was X-rayed during service, the finding was of a normal knee.  In fact, arthritis has not been identified.

Whether the issue is addressed as direct, presumptive, or secondary, the result is the same.  Since the most probative evidence establishes that his left knee disability is not caused or aggravated by a service connected disease or injury, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The most probative medical opinions are against his claim.  Consequently, the Veteran is not entitled to service connection for a left knee disability on any basis.  


ORDER

Entitlement to service connection for left knee disability, to include as secondary to service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


